NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 



                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 11, 2016* 
                                 Decided March 18, 2016 
                                              
                                          Before 
 
                            DIANE P. WOOD, Chief Judge 
                    
                            RICHARD A. POSNER, Circuit Judge 
                    
                            ANN CLAIRE WILLIAMS, Circuit Judge 

No. 15‐1191 
 
SHAWN L. STAFFORD,                                Appeal from the United States District   
      Plaintiff‐Appellant,                        Court for the Central District of Illinois. 
                                                   
      v.                                          No. 12‐2253 
                                                   
PAUL TALBOT and MARY MILLER,                      Harold A. Baker, 
      Defendants‐Appellees.                       Judge. 
                                               

                                        O R D E R 

       Shawn Stafford, an Illinois prisoner, sued a doctor and the healthcare 
administrator at Danville Correctional Center for violating the Eighth Amendment by 
ignoring his back pain in 2010 and 2011. See 42 U.S.C. § 1983. The district court granted 
summary judgment for both defendants. Because the claim against the administrator 
was unexhausted and the doctor did not recklessly disregard Stafford’s pain, we affirm. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐1191                                                                           Page 2 
 
       Stafford has received treatment for back pain since 2000, three years before he 
began to serve his Illinois sentence. Soon after he arrived at Danville in 2003, prison 
doctors prescribed him 600 mg tablets of ibuprofen (over‐the‐counter strength is 200 
mg). He remained on that prescription for six years. In November 2009, the prescription 
was interrupted briefly when Dr. Paul Talbot, a prison physician, declined to renew it. A 
few weeks later a different prison employee wrote Stafford a new prescription for the 
drug, and that prescription lasted another year. When it expired in December 2010, 
Stafford again saw Dr. Talbot and requested its renewal. Dr. Talbot examined him and 
wrote a two‐week prescription. After the two‐week supply ran out, Stafford did not seek 
a further renewal.   

       During the exam with Dr. Talbot in December 2010, Stafford also asked him to 
prescribe a shampoo to treat dermatitis. Dr. Talbot denied this request and advised 
Stafford to buy dandruff shampoo from the prison commissary. A few days later 
Stafford complained about this denial in a letter to Mary Miller, the healthcare 
administrator. Miller did not reply.   

       Two months after the exam with Dr. Talbot, Stafford filed a grievance about the 
shampoo. The “main thrust” of his grievance, Stafford wrote, “is directed toward Dr. 
Talbot” for denying his request for prescription shampoo. He also criticized Miller, but 
only for not replying to his request that she intervene and provide him the shampoo. A 
grievance counselor responded to Stafford’s grievance and scheduled an appointment 
with a physician’s assistant in early 2011. The assistant evaluated Stafford, prescribed 
shampoo for the dermatitis, authorized Naproxen and Neurontin for Stafford’s back 
pain, and ordered an x‐ray of Stafford’s lower back. Stafford also saw Dr. Talbot in 
August and November 2011. Dr. Talbot continued Stafford’s prescriptions for Naproxen 
and dandruff shampoo, but he ended the Neurontin prescription in November 2011.   

       After Stafford grieved Dr. Talbot’s decisions not to renew his limited prescription 
for ibuprofen in 2010 and to halt Neurontin in 2011, he sued Dr. Talbot and Miller for 
deliberate indifference to his back pain in 2010 and 2011. Dr. Talbot, Stafford claimed, 
had recklessly disregarded his pain in two ways: He “refused” to renew the ibuprofen 
prescription in December 2010, and he abruptly rather than gradually stopped 
Neurontin in November 2011. And Miller, Stafford added, had failed to intervene and 
restore the ibuprofen and Neurontin at those times.   

       At the outset of the case, Stafford asked for counsel. He supplied letters from 
attorneys who had declined to take his case, and he argued that he needed one to 
“subpoena” information, conduct internet research, and obtain an expert. The court 
No. 15‐1191                                                                          Page 3 
 
denied the request for two reasons. It observed (incorrectly) that Stafford had not 
attempted to find counsel. But the court reasonably added that “it is too early in the 
case” to decide whether a lawyer would make a difference. A year later the court 
notified the parties that the “case is entering in the discovery phase, which means that 
each party should be seeking admissible evidence to support the party’s claims or 
defenses.” The court warned Stafford that discovery “can be difficult.” Stafford did not, 
however, renew his request for counsel. 

       The district court granted summary judgment for both defendants. The court 
found that Stafford had not exhausted administrative remedies on his claim that Miller 
did not intervene to provide him pain relief. It also determined, after discovery, that a 
rational jury could not find Dr. Talbot liable. He was not deliberately indifferent to 
Stafford’s asserted need for ibuprofen in December 2010 because, the court observed, 
Stafford did not seek pain relief from him after his prescription ran out then. And 
Stafford produced no evidence to support his claim that, by abruptly halting the 
Neurontin rather than weaning Stafford off it, Dr. Talbot acted recklessly in 2011. 

       In this court Stafford challenges the grant of summary judgment to Miller, raising 
two unavailing arguments. First he argues that the district court allowed Miller to file a 
summary‐judgment motion that did not comply with the court’s Local Rule 7.1. 
Although Miller failed to include with her original filing some materials arguably 
required by that rule, the court’s decision to allow her to supplement her filing to 
achieve compliance, at no prejudice to Stafford, was a valid exercise of discretion. See 
Modrowski v. Pigatto, 712 F.3d 1166, 1169 (7th Cir. 2013); Stevo v. Frasor, 662 F.3d 880, 887 
(7th Cir. 2011).   

        Stafford also questions the exhaustion ruling, but it is correct. The only grievance 
that even mentions Miller is, in Stafford’s words, “directed toward Dr. Talbot” and 
focuses on his denial of prescription shampoo. It does not claim an unmet request for 
pain relief in 2010 or 2011, which is the subject of his claims against Miller. Thus the 
district court correctly concluded that Stafford has not exhausted his claim against 
Miller. See 20 Ill. Admin. Code § 504.810(b) (requiring grievances to “contain factual 
details regarding each aspect of the offender’s complaint, including what happened, 
when, where, and the name of each person who is the subject of or who is otherwise 
involved in the complaint”); Riccardo v. Rausch, 375 F.3d 521, 523–524 (7th Cir. 2004). 

        Stafford next challenges the grant of summary judgment to Dr. Talbot. He argues 
first that Dr. Talbot ignored Stafford’s back pain because he “refused” to renew 
Stafford’s ibuprofen prescription in December 2010. But Dr. Talbot did not “refuse” a 
No. 15‐1191                                                                            Page 4 
 
refill request then. He prescribed a two‐week package of ibuprofen in December, and 
Stafford never asked Dr. Talbot to renew it. Stafford replies that the limited supply was 
recklessly deficient. But he admitted in his February 2011 grievance that he uses 
ibuprofen rarely—only “when the pain is unbearable”— because a physician’s assistant 
warned him about the “hazard of long‐term, high‐dose ibuprofen use.” Dr. Talbot 
cannot be deliberately indifferent to Stafford’s desire for more pain pills if he did not ask 
for more when his prescription ran out. See Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 
2005); Farmer v. Brennan, 511 U.S. 825, 837 (1994).   

       Stafford also says that the district court erroneously rejected his claim that Dr. 
Talbot recklessly halted Neurontin abruptly, rather than tapering him off it, and thereby 
damaged his nerve tissue and caused him pain. But Stafford offered no evidence that 
abrupt withdrawal from Neurontin can create these side effects. Without that evidence, 
Stafford presented no triable issue that Dr. Talbot departed unconstitutionally far from 
accepted medical standards. See Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). 

        Finally Stafford argues that the district court should have recruited counsel to 
help him gather evidence. Courts have discretion to recruit counsel for an indigent 
plaintiff when the case appears too complex for the plaintiff to litigate competently, 28 
U.S.C. § 1915(e)(1); Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). But Stafford asked 
for counsel near the start of the suit, before the need for discovery was apparent. The 
denial then was not unreasonable. See Romanelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 
2010). When the court later notified Stafford that the case was entering discovery, which 
it explained requires “evidence” and can be “difficult,” Stafford did not renew his 
request. A court is not required to review spontaneously its earlier ruling denying 
counsel; a litigant may reasonably be required to revive the request. See Bracey v. 
Grondin, 712 F.3d 1012, 1018 (7th Cir. 2013) (explaining that district court is not required 
to “spontaneously revisit” earlier ruling); Pruitt, 503 F.3d at 659 (concluding that district 
court can “revisit sua sponte a previous denial of pro bono counsel” but adding that court 
is not required to do so). Because Stafford did not renew his request after the need for 
evidence was established, any failure to recruit counsel for him was not an abuse of 
discretion. 

       Stafford’s motion for case disposition is denied as moot. 

                                                                                AFFIRMED.